Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 9/27/2021.
Currently, claims 1-6 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Device Having Slef-aligned Structures.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a pixel defining layer having an opening that has a substantially same size and a substantially same shape as that of the first electrode”. It is unclear what is meant by “size and shape”. Because the figures show the pixel defining layer being much thicker than the first electrode, it is assumed that “size and shape” does not refer to a three-dimensional description. A two-dimensional “plan view” appears to be closer to what is disclosed. However, it is still not clear what is meant by “size and shape” of the opening because the size and shape of the opening is not constant. Rather, the opening is bigger at the top and smaller at the bottom (see, for example, FIG. 2D).
For purposes of examination, the claim will be examined under the assumption that “an opening that has a substantially same size and a substantially same shape as that of the first electrode” is referencing the size and shape in plan view, and in an area of the opening corresponding to the area in which the first electrode resides.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0033836, cited in IDS) in view of Kikuchi et al. (US 2016/0315125, cited in IDS).
Pertaining to claim 1, Lee shows, with reference to FIG. 4, a display apparatus, comprising: 
a base substrate (110); 
a thin film transistor layer (122, 130, 132) on the base substrate; 
an insulation layer (140 and/or 146 and/or 150) on the thin film transistor layer; 
a first electrode (162) on the insulation layer and in a light emitting area (light is emitted from 180, directly over 162); 
a pixel defining layer (170) having an opening (170a), and on the insulation layer; 
a light emitting layer (180) on the first electrode; and 
a second electrode (192) on the light emitting layer.
Lee fails to show the opening has a substantially same size and a substantially same shape as that of the first electrode.
However, Kikuchi teaches in para. [0098] – [0100] and FIG. 14B that, for a similar OLED structure in which a first electrode 12D is in an opening of a pixel defining layer 13, the first electrode may be substantially equal in size to the opening.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the opening of Lee to be the same size as the first electrode, as taught by Kikuchi, with the motivation that this allows for use of a reflective anode (para. [0100], lines 4-6) and its inherent benefit of improved light extraction efficiency (para. [0003]) while minimizing reflection of outside light, due to the area of the electrode being limited to only the emissive region by the pixel defining layers (para. [0100]).

Pertaining to claim 2, Kikuchi teaches the first electrode is in the opening of the pixel defining layer (FIG. 14B).
Pertaining to claim 3, Kikuchi teaches a side surface of the first electrode in a thickness direction makes contact with a side surface of the pixel defining layer (FIG. 14B).
Pertaining to claim 4, although Lee in view of Kikuchi does not directly compare the reflectance of the first electrode, the photoresist layer, and the insulating layer, one of ordinary skill in the art would expect an electrode made of a material of “high reflectivity” (Kikuchi, para. [0100], lines 4-5) to have a higher reflectance of light in the claimed range compared to the photoresist layer and the interlayer insulating layer.
Pertaining to claim 6, Lee shows the pixel defining layer has a first height, and the display apparatus further comprises a spacer having a same material as the pixel defining layer and having a second height larger than the first height (here, the portion of 170 in area P1 reads on the pixel defining layer, and the portion of 170 in area P2 reads on the spacer.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kikuchi as applied to claim 1 above, and further in view of Hashimoto et al. (US 2018/0011404, cited in IDS).
Lee in view of Kikuchi teaches the display apparatus of claim 1, but fails to teach that a light transmittance of the insulation layer in a wavelength range of 300 nm to 500 nm is lower than that of the pixel defining layer.
However, Hashimoto teaches in para. [0017] that a colored resin is used for the material of a planarization layer formed over the TFTs on a display substrate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee in view of Kikuchi such that the insulating layer is made from a colored resin, as taught by Hashimoto, with the motivation that the reduced light transmittance of the colored polymer material prevents degradation, malfunction, and leakage current caused by light entering the TFT that drives the device (para. [0018]).
Although Lee in view of Kikuchi and Hashimoto does not directly compare the light transmittance of the insulation layer compared to the pixel defining layer, one of ordinary skill in the art would expect the insulation/planarization layer to have the lower transmittance compared to the photoresist material used for the pixel defining layer, as a relatively low transmittance is the purpose of using the colored resin.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 10,930,717) and Song (US 2021/0367184) disclose a display where the lateral dimensions of the anode electrode are the same as the pixel defining layer opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896